DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holder in claim 1 (“a holder that holds a template…”), wherein the specification defines the following as corresponding structure: “a template stage 81 (holder)” on pg. 6 [0038].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-12, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara (JP6674218B2).
Regarding claim 1, Aihara teaches an imprint device (imprint apparatus 100; Figure 1) comprising: 
a holder (mold chuck 3; Figure 1) that holds a template (mold M; Figure 1); 
a stage (substrate chuck 1; Figure 1) on which a substrate (substrate W; Figure 1) is mounted (see W on 1 in Figure 1)
an imaging device (observation unit 9; Figure 1) that acquires a captured image of the template (“an observation unit 9 that observes at least one of the mold M and the substrate W”- see pg. 3 line 11-12); and 
a controller (control unit 12; Figure 1) that performs processes for controlling an imprint operation of pressing the template against a resin film disposed on the substrate (“The control unit 12 includes a CPU, a memory, and the like, and controls each unit of the imprint apparatus 100 to perform an imprint process”- see pg. 2 line 52- pg. 3 line 1) based on the captured image (“based on the detection result of the substrate side mark 6 and the mold side mark 7 by the alignment scope 5”- see pg. 3 line 2-3), 
wherein the controller 
acquires, from the imaging device, a reference image which is the captured image of the template before the imprint operation at a predetermined imprint position, and an imprint image which is the captured image of the template during the imprint operation at the imprint position (“an image (interference fringe) captured by the image sensor 9b in the stamping process is compared with a reference image (reference interference fringe) obtained when the dispenser 11 normally discharges the droplet of the resin R”- see pg. 8 line 6-8), 
acquires features based on interference fringes appearing on the template during the imprint operation (“As a criterion for determining the quality of the imprint process, an image of interference fringes captured by the image sensor 9b is used. In the determination of the quality of the imprint process in S204, the contact state between the mold M and the resin R on the substrate and the mutual posture between the mold M and the resin R are determined based on interference fringes”- see pg. 6 line 19-23), from a difference image representing a difference between the reference image and the imprint image (“FIG. 16 shows a difference image between the image shown in FIG. 14B and the image shown in FIG. Referring to FIG. 16”- see pg. 8 line 11-12), and 
performs a process for controlling the imprint operation based on the features (“In step S205, the quality of the imprint process is determined. If the imprint process is determined to be abnormal, the imprint process is stopped, and for example, a defective product in which a part of the pattern on the substrate is missing. Can be prevented from being produced”- see pg. 8 line 31-33).
Regarding claim 2, Aihara teaches the imprint device according to claim 1, wherein the controller generates a plurality of the difference images corresponding to a plurality of the imprint images acquired with progress of the imprint operation, and generates the features including information indicating a change over time of a contact region between the template and the resin film, from the plurality of difference images (“With reference to FIGS. 12A to 12C, the timing for determining whether the imprint processing is good or not (S206) will be described. FIGS. 12A to 12C show images (interference fringes) captured by the image sensor 9b according to the elapse of time in the release processing… Referring to FIGS. 12A to 12C, as the contact area between the mold M and the cured resin R on the substrate decreases, the size of the interference fringes gradually decreases. Therefore, at the timing when the size (diameter) of the interference fringe becomes smaller than the predetermined size PS, it is determined whether or not the mold M is separated from the cured resin R on the substrate in an inclined state”- see pg. 9 line 2-4 and 10-14).
Regarding claim 3, Aihara teaches the imprint device according to claim 2, wherein the controller performs a process for correcting the imprint operation so as to reduce a deviation in development of the contact region (“the control unit 12 moves the substrate stage 2 and the mold stage 4 based on the relative position between the mold M and the substrate W so that the positional deviation between the mold M and the substrate W is corrected”- see pg. 3 line 3-5).
Regarding claim 8, Aihara teaches the imprint device according to claim 3, wherein the feature includes a roundness of the contact region (“Can be obtained by comparing If the position of the interference fringes or the roundness exceeds the threshold, the mold M is separated from the cured resin R on the substrate in an inclined state”- see pg. 8 line 50-52).
Regarding claim 10, Aihara teaches an information processing device (“control unit 12 includes a CPU”- see pg. 2 line 52) configured to control an imprint device that forms a predetermined pattern on a resin film disposed on a substrate by performing an imprint operation of pressing a template against the resin film (“control unit 12 includes a CPU, a memory, and the like, and controls each unit of the imprint apparatus 100 to perform an imprint process”- see pg. 2 line 52- pg. 3 line 1), the information processing device comprising: 
a connecter (“a display unit 14 for displaying the operation screen”- see pg. 2 line 20 and “in S202, in the supply process (S101), the quality of the imprint process is determined based on the image captured by the observation unit 9 (the image sensor 9b)”- see pg. 4 line 28-29; in order for the imaging device and display unit to communicate, they are connected by a connector) connected to an imaging device (observation unit 9; Figure 1) that acquires a captured image of the template (“functions as an imaging unit that captures an image by capturing at least one of the mold M and the substrate W”- see pg. 3 line 17-18); and 
a controller (control unit 12; Figure 1) that performs processes for controlling the imprint operation based on the captured image (“control unit 12 includes a CPU, a memory, and the like, and controls each unit of the imprint apparatus 100 to perform an imprint process”- see pg. 2 line 52- pg. 3 line 1), 
wherein the controller 
acquires, via the connecter, a reference image which is the captured image of the template before the imprint operation at a predetermined imprint position, and an imprint image which is the captured image of the template during the imprint operation at the imprint position (“an image (interference fringe) captured by the image sensor 9b in the stamping process is compared with a reference image (reference interference fringe) obtained when the dispenser 11 normally discharges the droplet of the resin R”- see pg. 8 line 6-8), 
acquires features based on interference fringes appearing on the template during the imprint operation (“As a criterion for determining the quality of the imprint process, an image of interference fringes captured by the image sensor 9b is used. In the determination of the quality of the imprint process in S204, the contact state between the mold M and the resin R on the substrate and the mutual posture between the mold M and the resin R are determined based on interference fringes”- see pg. 6 line 19-23), from a difference image representing a difference between the reference image and the imprint image (“FIG. 16 shows a difference image between the image shown in FIG. 14B and the image shown in FIG. Referring to FIG. 16”- see pg. 8 line 11-12), and 
performs a process for controlling the imprint operation based on the features (“In step S205, the quality of the imprint process is determined. If the imprint process is determined to be abnormal, the imprint process is stopped, and for example, a defective product in which a part of the pattern on the substrate is missing. Can be prevented from being produced”- see pg. 8 line 31-33).
Regarding claim 11, Aihara teaches the information processing device according to claim 10, wherein the controller generates a plurality of the difference images corresponding to a plurality of the imprint images acquired with progress of the imprint operation, and generates the features including information indicating a change over time of a contact region between the template and the resin film, from the plurality of difference images (“With reference to FIGS. 12A to 12C, the timing for determining whether the imprint processing is good or not (S206) will be described. FIGS. 12A to 12C show images (interference fringes) captured by the image sensor 9b according to the elapse of time in the release processing… Referring to FIGS. 12A to 12C, as the contact area between the mold M and the cured resin R on the substrate decreases, the size of the interference fringes gradually decreases. Therefore, at the timing when the size (diameter) of the interference fringe becomes smaller than the predetermined size PS, it is determined whether or not the mold M is separated from the cured resin R on the substrate in an inclined state”- see pg. 9 line 2-4 and 10-14).
Regarding claim 12, Aihara teaches the information processing device according to claim 11, wherein the controller performs a process for correcting the imprint operation so as to reduce a deviation in development of the contact region (“the control unit 12 moves the substrate stage 2 and the mold stage 4 based on the relative position between the mold M and the substrate W so that the positional deviation between the mold M and the substrate W is corrected”- see pg. 3 line 3-5).
Regarding claim 17, Aihara teaches the information processing device according to claim 12, wherein the feature includes a roundness of the contact region (“Can be obtained by comparing If the position of the interference fringes or the roundness exceeds the threshold, the mold M is separated from the cured resin R on the substrate in an inclined state”- see pg. 8 line 50-52).
Regarding claim 19, Aihara teaches an imprint method (Abstract: imprint method) of forming a predetermined pattern on a resin film disposed on a substrate by performing an imprint operation of pressing a template against the resin film (“control unit 12 includes a CPU, a memory, and the like, and controls each unit of the imprint apparatus 100 to perform an imprint process”- see pg. 2 line 52- pg. 3 line 1), the imprint method comprising:
acquiring a captured image of the template by an imaging device (“in S202, in the supply process (S101), the quality of the imprint process is determined based on the image captured by the observation unit 9 (the image sensor 9b)”- see pg. 4 line 28-29); 
acquiring, from the imaging device by an information processing device (“a display unit 14 for displaying the operation screen”- see pg. 2 line 20), a reference image which is the captured image of the template before the imprint operation at a predetermined imprint position and an imprint image which is the captured image of the template during the imprint operation at the imprint position (“an image (interference fringe) captured by the image sensor 9b in the stamping process is compared with a reference image (reference interference fringe) obtained when the dispenser 11 normally discharges the droplet of the resin R”- see pg. 8 line 6-8); 
acquiring, by the information processing device, features based on interference fringes appearing on the template during the imprint operation (“As a criterion for determining the quality of the imprint process, an image of interference fringes captured by the image sensor 9b is used. In the determination of the quality of the imprint process in S204, the contact state between the mold M and the resin R on the substrate and the mutual posture between the mold M and the resin R are determined based on interference fringes”- see pg. 6 line 19-23), from a difference image representing a difference between the reference image and the imprint image (“FIG. 16 shows a difference image between the image shown in FIG. 14B and the image shown in FIG. Referring to FIG. 16”- see pg. 8 line 11-12); and 
performing, by the information processing device, a process for controlling the imprint operation based on the features (“In step S205, the quality of the imprint process is determined. If the imprint process is determined to be abnormal, the imprint process is stopped, and for example, a defective product in which a part of the pattern on the substrate is missing. Can be prevented from being produced”- see pg. 8 line 31-33).
Regarding claim 20, Aihara teaches the imprint method according to claim 19, further comprising: generating, by the information processing device, a plurality of the difference images corresponding to a plurality of the imprint images acquired with progress of the imprint operation; and generating, by the information processing device, the features including information indicating a change over time of a contact region between the template and the resin film, from the plurality of difference images (“With reference to FIGS. 12A to 12C, the timing for determining whether the imprint processing is good or not (S206) will be described. FIGS. 12A to 12C show images (interference fringes) captured by the image sensor 9b according to the elapse of time in the release processing… Referring to FIGS. 12A to 12C, as the contact area between the mold M and the cured resin R on the substrate decreases, the size of the interference fringes gradually decreases. Therefore, at the timing when the size (diameter) of the interference fringe becomes smaller than the predetermined size PS, it is determined whether or not the mold M is separated from the cured resin R on the substrate in an inclined state”- see pg. 9 line 2-4 and 10-14).

Claim(s) 1-4, 6, 7, 10-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiode (JP2017168833A).
Regarding claim 1, Shiode teaches an imprint device (imprint apparatus 100; Figure 1) comprising: 
a holder (mold holding unit 4a; Figure 1) that holds a template (mold 1; Figure 1); 
a stage (substrate stage 3; Figure 1) on which a substrate (substrate 2; Figure 1) is mounted (see 2 on 3 in Figure 1)
an imaging device (imaging unit 8; Figure 1) that acquires a captured image of the template (“imaging unit 8 images the pattern region 1 a of the mold 1”- see pg. 3 line 45); and 
a controller (control unit 11; Figure 1) that performs processes for controlling an imprint operation of pressing the template against a resin film disposed on the substrate (“Each step of the imprint process shown below can be performed by the control unit 11”- see pg. 4 line 15-16) based on the captured image (“the control unit 11 molds the mold 1 that is not deformed by the deforming unit 5 and the second substrate based on the measurement results of the first measuring unit 9 and the second measuring unit 10 in parallel”- see pg. 5 line 47-49), 
wherein the controller 
acquires, from the imaging device, a reference image which is the captured image of the template before the imprint operation at a predetermined imprint position (see Figure 8a), and an imprint image which is the captured image of the template during the imprint operation at the imprint position (see Figure 8b and 8c), 
acquires features based on interference fringes appearing on the template during the imprint operation (see interference fringes 15’, 15”, and 16 in Figure 8b-c), from a difference image representing a difference between the reference image and the imprint image (“the controller 11 determines that the difference between the contact start position of the pattern region 1a to the substrate 2 and the center of the pattern region 1a is based on the difference between the maximum displacement location of the pattern region 1a and the center of the pattern region 1a.”- see pg. 5 line 6-9), and 
performs a process for controlling the imprint operation based on the features (“the control part 11 can determine the target relative inclination of the mold 1 and the board | substrate 2 when starting the contact of the mold 1 and the board | substrate 2 based on the said relationship produced | generated about each of several states”- see pg. 5 line 14-17).
Regarding claim 2, Shiode teaches the imprint device according to claim 1, wherein the controller generates a plurality of the difference images corresponding to a plurality of the imprint images acquired with progress of the imprint operation (see Figure 8a-c), and generates the features including information indicating a change over time of a contact region between the template and the resin film, from the plurality of difference images (“a method for obtaining the target relative inclination in the other shot areas based on the information on the change rate and the information on the contact start position obtained in one shot area among the plurality of shot areas”- see pg. 9 line 41-43).
Regarding claim 3, Shiode teaches the imprint device according to claim 2, wherein the controller performs a process for correcting the imprint operation so as to reduce a deviation in development of the contact region (“control unit 11 reduces the deviation between the contact start position of the pattern area 1a and the center of the pattern area 1a caused by the deviation between the maximum displacement portion of the pattern area 1a and the center of the pattern area 1a”- see pg. 5 line 3-5).
Regarding claim 4, Shiode teaches the imprint device according to claim 3, wherein the feature includes a flow edge change rate indicating a change rate of a distance from a center of gravity of the contact region to an edge of the contact region (“control unit 11 determines the ratio of the change in the centroid position of the contact area to the change in the size of the contact area from the relationship between the size of the contact area generated for each of the plurality of states and the centroid position (hereinafter, “ (Referred to as “change rate”) for each state. For example, the control unit 11 can obtain the inclination of the linear function as the rate of change by linearly approximating the relationship between the size of the contact area and the position of the center of gravity with a linear function for each state”- see pg. 6 line 51-53).
Regarding claim 6, Shiode teaches the imprint device according to claim 3, wherein the feature includes a center of gravity variation amount indicating a variation amount of a position of a center of gravity of the contact region (Abstract: “establishes for each state a relation between a change in the size of the area of contact between the mold and the imprinting material and a change in the position of the gravity center of the contact area”).
Regarding claim 7, Shiode teaches the imprint device according to claim 3, wherein the feature includes an edge distance difference indicating a minimum value and a maximum value in a distance from a center of gravity of the contact region to an edge of the contact region (“the controller 11 determines that the difference between the contact start position of the pattern region 1a to the substrate 2 and the center of the pattern region 1a is based on the difference between the maximum displacement location of the pattern region 1a and the center of the pattern region 1a”- see pg. 5 line 6-9).
Regarding claim 10, Shiode teaches an information processing device (“a computer having a CPU, a memory, and the like”- see pg. 2 line 45) configured to control an imprint device that forms a predetermined pattern on a resin film disposed on a substrate by performing an imprint operation of pressing a template against the resin film (“control unit 11 is configured by, for example, a computer having a CPU, a memory, and the like, and controls imprint processing (controls each unit of the imprint apparatus 100)”- see pg. 2 line 45-46), the information processing device comprising: 
a connecter connected to an imaging device (see line connecting imaging unit 8 and control unit 11 in Figure 1) that acquires a captured image of the template (“each image obtained by the imaging unit 8 is formed by contact between the contact region 15 between the mold 1 and the second substrate and the imprint material on the mold 1 and the second substrate”- see pg. 6 line 23-25); and 
a controller (control unit 11; Figure 1) that performs processes for controlling the imprint operation (“Each step of the imprint process shown below can be performed by the control unit 11”- see pg. 4 line 15-16) based on the captured image (“the control unit 11 molds the mold 1 that is not deformed by the deforming unit 5 and the second substrate based on the measurement results of the first measuring unit 9 and the second measuring unit 10 in parallel”- see pg. 5 line 47-49), wherein the controller 
acquires, via the connecter (line running between imaging unit 8 and control unit 11 in Figure 1 establishes communication between the two), a reference image which is the captured image of the template before the imprint operation at a predetermined imprint position (see Figure 8a), and an imprint image which is the captured image of the template during the imprint operation at the imprint position (see Figure 8b and 8c), 
acquires features based on interference fringes appearing on the template during the imprint operation (see interference fringes 15’, 15”, and 16 in Figure 8b-cb, from a difference image representing a difference between the reference image and the imprint image (“the controller 11 determines that the difference between the contact start position of the pattern region 1a to the substrate 2 and the center of the pattern region 1a is based on the difference between the maximum displacement location of the pattern region 1a and the center of the pattern region 1a.”- see pg. 5 line 6-9), and 
performs a process for controlling the imprint operation based on the features (“the control part 11 can determine the target relative inclination of the mold 1 and the board | substrate 2 when starting the contact of the mold 1 and the board | substrate 2 based on the said relationship produced | generated about each of several states”- see pg. 5 line 14-17).
Regarding claim 11, Shiode teaches the information processing device according to claim 10, wherein the controller generates a plurality of the difference images corresponding to a plurality of the imprint images acquired with progress of the imprint operation (see Figures 8a-c), and generates the features including information indicating a change over time of a contact region between the template and the resin film, from the plurality of difference images (“a method for obtaining the target relative inclination in the other shot areas based on the information on the change rate and the information on the contact start position obtained in one shot area among the plurality of shot areas”- see pg. 9 line 41-43).
Regarding claim 12, Shiode teaches the information processing device according to claim 11, wherein the controller performs a process for correcting the imprint operation so as to reduce a deviation in development of the contact region (“control unit 11 reduces the deviation between the contact start position of the pattern area 1a and the center of the pattern area 1a caused by the deviation between the maximum displacement portion of the pattern area 1a and the center of the pattern area 1a”- see pg. 5 line 3-5).
Regarding claim 13, Shiode teaches the information processing device according to claim 12, wherein the feature includes a flow edge change rate indicating a change rate of a distance from a center of gravity of the contact region to an edge of the contact region  (“control unit 11 determines the ratio of the change in the centroid position of the contact area to the change in the size of the contact area from the relationship between the size of the contact area generated for each of the plurality of states and the centroid position (hereinafter, “ (Referred to as “change rate”) for each state. For example, the control unit 11 can obtain the inclination of the linear function as the rate of change by linearly approximating the relationship between the size of the contact area and the position of the center of gravity with a linear function for each state”- see pg. 6 line 51-53).
Regarding claim 15, Shiode teaches the information processing device according to claim 12, wherein the feature includes a center of gravity variation amount indicating a variation amount of a position of a center of gravity of the contact region (Abstract: “establishes for each state a relation between a change in the size of the area of contact between the mold and the imprinting material and a change in the position of the gravity center of the contact area”).
Regarding claim 16, Shiode teaches the information processing device according to claim 12, wherein the feature includes an edge distance difference indicating a minimum value and a maximum value in a distance from a center of gravity of the contact region to an edge of the contact region (“the controller 11 determines that the difference between the contact start position of the pattern region 1a to the substrate 2 and the center of the pattern region 1a is based on the difference between the maximum displacement location of the pattern region 1a and the center of the pattern region 1a”- see pg. 5 line 6-9).
Regarding claim 19, Shiode teaches an imprint method (Title: Imprinting Device and Manufacturing Method for Article) of forming a predetermined pattern on a resin film disposed on a substrate by performing an imprint operation of pressing a template against the resin film (See S30-S38 in Figure 11), the imprint method comprising: 
acquiring a captured image of the template by an imaging device (“imaging unit 8 images the pattern region 1 a of the mold 1”- see pg. 3 line 45); 
acquiring, from the imaging device by an information processing device (“a computer having a CPU, a memory, and the like”- see pg. 2 line 45), a reference image which is the captured image of the template before the imprint operation at a predetermined imprint position (see Figure 8a) and an imprint image which is the captured image of the template during the imprint operation at the imprint position (see Figure 8b and 8c); 
acquiring, by the information processing device, features based on interference fringes appearing on the template during the imprint operation (see interference fringes 15’, 15”, and 16 in Figure 8b-c), from a difference image representing a difference between the reference image and the imprint image (“the controller 11 determines that the difference between the contact start position of the pattern region 1a to the substrate 2 and the center of the pattern region 1a is based on the difference between the maximum displacement location of the pattern region 1a and the center of the pattern region 1a.”- see pg. 5 line 6-9); and 
performing, by the information processing device, a process for controlling the imprint operation based on the features (“the control part 11 can determine the target relative inclination of the mold 1 and the board | substrate 2 when starting the contact of the mold 1 and the board | substrate 2 based on the said relationship produced | generated about each of several states”- see pg. 5 line 14-17).
Regarding claim 20, Shiode teaches the imprint method according to claim 19, further comprising: 
generating, by the information processing device, a plurality of the difference images corresponding to a plurality of the imprint images acquired with progress of the imprint operation (see fringes in 1a on right side of Figures 8a-c); and 
generating, by the information processing device, the features including information indicating a change over time of a contact region between the template and the resin film, from the plurality of difference images (“a method for obtaining the target relative inclination in the other shot areas based on the information on the change rate and the information on the contact start position obtained in one shot area among the plurality of shot areas”- see pg. 9 line 41-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiode (JP2017168833A).
Regarding claim 5, Shiode teaches the imprint device according to claim 3, wherein the feature includes an area change rate indicating a change amount in an area of the contact region (“the inclination of the linear function as the rate of change by linearly approximating the relationship between the size of the contact area and the position of the center of gravity with a linear function for each state”- see pg. 6 line 51-53). While Shiode fails to explicitly teach the change rate is per unit time, Shiode does obtain images of the area of the contact region at different times as the imprint process progresses (“The imaging unit 8 is controlled to do so. Thereby, an image is obtained for each of a plurality of timings”- see pg. 6 line 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the area change rate of Shiode be a function of time, for the benefit of observing how the contact area region spreads as a function of time between Figures 8a, 8b, and 8c. 
Regarding claim 14, Shiode teaches the information processing device according to claim 12, wherein the feature includes an area change rate indicating a change amount in an area of the contact region (“the inclination of the linear function as the rate of change by linearly approximating the relationship between the size of the contact area and the position of the center of gravity with a linear function for each state”- see pg. 6 line 51-53). While Shiode fails to explicitly teach the change rate is per unit time, Shiode does obtain images of the area of the contact region at different times as the imprint process progresses (“The imaging unit 8 is controlled to do so. Thereby, an image is obtained for each of a plurality of timings”- see pg. 6 line 22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the area change rate of Shiode be a function of time, for the benefit of observing how the contact area region spreads as a function of time between Figures 8a, 8b, and 8c.

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiode (JP2017168833A), and further in view of Hajiahmadi et al. (US20190368867).
Regarding claim 9, Shiode teaches the imprint device according to claim 2. However, Shiode fails to teach wherein the contact region is a region obtained by clustering an inside of an innermost fringe of the interference fringes.
In the same field of endeavor pertaining to a lithographic apparatus, Hajiahmadi teaches wherein the contact region is a region obtained by clustering an inside of an innermost fringe of the interference fringes ([0063] radially symmetric clustering (e.g., clustering on the basis of central region vs. outer region (and one or more intermediate rings if the number of clusters is more than 2)). Clustering the contact region determines a sensitivity coefficient function that can be applied to determining the sensitivity coefficient function globally for a substrate ([0063] A representative sensitivity coefficient function K*(λ) can be determined globally for the whole substrate based upon the sensitivity coefficient function K*(λ) determined for a specific cluster). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the contact region of Shiode be obtained by clustering an inside of an innermost fringe of the interference fringes, as taught by Hajiahmadi, for the benefit of determining a local sensitivity coefficient function that can be applied to determining a global sensitivity coefficient function for the substrate.
Regarding claim 18, Shiode teaches the information processing device according to claim 13. However, Shiode fails to teach wherein the contact region is a region obtained by clustering an inside of an innermost fringe of the interference fringes.
In the same field of endeavor pertaining to a lithographic apparatus, Hajiahmadi teaches wherein the contact region is a region obtained by clustering an inside of an innermost fringe of the interference fringes ([0063] radially symmetric clustering (e.g., clustering on the basis of central region vs. outer region (and one or more intermediate rings if the number of clusters is more than 2)). Clustering the contact region determines a sensitivity coefficient function that can be applied to determining the sensitivity coefficient function globally for a substrate ([0063] A representative sensitivity coefficient function K*(λ) can be determined globally for the whole substrate based upon the sensitivity coefficient function K*(λ) determined for a specific cluster). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the contact region of Shiode be obtained by clustering an inside of an innermost fringe of the interference fringes, as taught by Hajiahmadi, for the benefit of determining a local sensitivity coefficient function that can be applied to determining a global sensitivity coefficient function for the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743